Citation Nr: 0940743	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-40 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
including as due to Agent Orange exposure.

2.  Entitlement to service connection for a gastrointestinal 
disability, including as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.  
The record indicates that he had service in the Republic of 
Vietnam.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied service connection for 
gastroesophageal reflux disease and for irritable bowel 
syndrome, and from an April 2007 rating decision which denied 
service connection for colon cancer, including as due to 
Agent Orange exposure. 

In November 2008, the Board denied entitlement service 
connection for a gastrointestinal disability, including as 
secondary to service-connected PTSD.  
The Veteran appealed the Board's November 2008 decisions to 
the United States Court of Appeals for Veterans Claims (the 
Court).  Pursuant to a June 2009 Joint Motion for Partial 
Remand, the Court issued an Order dated July 8, 2009 which 
remanded the issue of entitlement to service connection for a 
gastrointestinal disability, including as secondary to 
service-connected PTSD, for compliance by the Board with the 
instructions in the Joint Motion.  

In November 2008, the Board remanded the issue of entitlement 
to service connection for colon cancer, including as due to 
Agent Orange exposure, for additional development.  The 
requested development of that issue has been accomplished, 
and the file has been returned to the Board for further 
consideration of the appeal.

Issue not on appeal

The September 2005 RO rating decision also granted service 
connection for PTSD.  In November 2008, the Board denied 
entitlement to an increased rating for PTSD.
The Veteran appealed the decision to the Court.  Pursuant to 
the June 2009 Joint Motion, the Court dismissed the issue of 
entitlement to an increased rating for PTSD.   That matter, 
therefore, has been resolved.


FINDINGS OF FACT

1.  The record indicates that the Veteran served in the 
Republic of Vietnam. 

2.  The medical evidence demonstrates that the Veteran's 
colon cancer is not related to any event of his military 
service.

3.  The Veteran has not been diagnosed with any 
gastrointestinal disability.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by active 
military service, and may not be presumed to be related 
thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A gastrointestinal disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110 (West 
2002 and Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  Service connection for a gastrointestinal disability, 
including dyspepsia, gastroesophageal reflux disease, and 
irritable bowel syndrome is not warranted on a secondary 
basis.  38 C.F.R. § 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for colon cancer, 
including as due to Agent Orange exposure in Vietnam; and for 
a gastrointestinal disability, including as secondary to 
service-connected PTSD.  These issues have been adjudicated 
separately.
 
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then proceed to 
a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently being decided 
on appeal.  The Veteran was informed of the evidentiary 
requirements for service connection as relates to his claims 
of service connection in letters dated March 23, 2005; June 
10, 2005; October 31, 2006; and May 23, 2008. The letters 
included a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."    

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining medical records, 
employment records, or records from other Federal Agencies.  
With respect to private treatment records, the letters 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The VCAA letters further emphasized: "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The October 2006 and May 2008 letters also instructed the 
Veteran as follows: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that the RO informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, element (1) is not at issue.  The Veteran was 
provided notice of elements (2) and (3) in the above 
referenced letters.  As to elements (4) and (5), the Veteran 
was provided specific notice of the Dingess decision in March 
2006, October 2006, and May 2008 letters from the RO, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006, 
October 2006, and May 2008 letters from the RO.

The Board notes that the Veteran's attorney has submitted 
correspondence which purported to allege that under the VCAA 
VA must notify him of "the existence of negative evidence and 
how to counter this evidence."  See, e.g., the December 2005 
substantive appeal relating to service connection for a 
gastrointestinal disability and the November 2007 substantive 
appeal with respect to service connection colon cancer.  
However, the United States Court of Appeals for the Federal 
Circuit has specifically found that VCAA notice "may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
Veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055, 
1062 (Fed. Cir. 2007).

The Court has further stated that since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . 
it would be senseless to construe that statute as imposing 
upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See Locklear v. Nicholson, 20 Vet.App. 410 
at 415 (2006).  Therefore, the attorney's contention is 
meritless.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  The Veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The RO obtained the Veteran's service treatment records, 
service personnel records, and VA and private treatment 
records.  

The Veteran was afforded a VA examination related to 
gastrointestinal disorders during July 2005; in July 2008 a 
file review and addendum opinion was obtained from the same 
examiner.  In December 2008, pursuant to the Board's remand 
instructions a VA physician reviewed the Veteran's claims 
folder and provided a medical nexus opinion relating to the 
Veteran's colon cancer.  The reports of these examinations 
and file reviews reflect that the examiner/reviewer reviewed 
the Veteran's past medical history, and rendered appropriate 
opinions consistent with the evidence of record.  The Board 
therefore concludes that the reports of these examinations, 
file reviews and resulting opinions are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

In a letter dated October 7, 2009, the Veteran's attorney 
submitted additional legal argument.  The attorney referred 
to medical articles that support the theory that a connection 
may exist between gastroesophageal reflux disease (GERD) and 
PTSD.  He concluded that the Board should remand the issue 
for another VA examination.  

However, the evidence now of record is sufficient to render 
an informed decision.  In July 2005, and again in a July 2008 
file review and addendum opinion, the examiner specifically 
stated that the Veteran did not appear to have GERD or 
irritable bowel syndrome.  In the absence of a diagnosis of 
GERD, any inquiry as to a possible relationship between GERD 
and PTSD is useless.  See generally Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) [holding that VA's duty to assist 
is not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim].  
    
If the Veteran or his attorney believed that the medical 
evidence of record was erroneous, they had ample opportunity 
to submit evidence in support of the claim.  They did not do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need to be undertaken on 
the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The Veteran declined a Board hearing.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal. 

1.  Entitlement to service connection for colon cancer, 
including as due to Agent Orange exposure.

Stegall consideration

As was alluded to in the Introduction, in November 2008 the 
Board remanded the issue of service connection for colon 
cancer for further development.  The Board's instructions 
were to arrange for a medical professional to review the 
Veteran's claims folder and to provide an opinion as to 
whether it is at least as likely as not that the Veteran's 
cancer is related to his military service, to include his 
presumed exposure to herbicides in Vietnam.  The Veteran's 
claim was then to be readjudicated by the agency of original 
jurisdiction.  

Review of the file reveals that the requested file review and 
nexus opinion was accomplished during December 2008.  The AOJ 
readjudicated the claim in a January 2009 supplemental 
statement of the case.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].


Relevant law and regulations

Service connection - generally 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2009).

Under certain circumstances, service connection for specific 
diseases, including certain skin diseases, may be presumed if 
a Veteran was exposed during service to certain herbicides, 
including Agent Orange. 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2009).  The cancers that are 
subject to presumption of service connection based on 
herbicide exposure include prostrate cancer and respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea).  
38 C.F.R. § 3.309(e).  But see Health Outcomes Not Associated 
with Exposure to Certain Herbicide Agents, 72 Fed. Reg. 
32395-32407 (June 12, 2007) [which classifies 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum) as not showing a positive association with them and 
any magnitude of exposure to herbicides.] 

Combee consideration

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) [the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a Veteran from 
establishing service connection with proof of direct 
causation] and Brock v. Brown, 10 Vet. App. 155 (1997) 
[holding that the rationale employed in Combee also applies 
to claims based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
Veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Analysis

With regard to Hickson element (1), the record shows that 
during November 2006 a diagnosis of rectal adenocarcinoma was 
confirmed.  A VA summary treatment report dated in June 2008 
shows that the Veteran underwent abdominoperineal resection 
surgery in February 2007.  Element (1) is clearly met.

With respect to Hickson element (2), evidence of in-service 
incurrence of disease or injury, the Board will separately 
discuss disease and injury.

Concerning disease, the service treatment reports do not 
suggest that the Veteran had cancer in service, and the 
Veteran does not appear to so contend.  Cancer was initially 
diagnosed decades after service.  For this reason, the one 
year presumptive period found in 38 C.F.R. § 3.309(a) is not 
applicable. 

With respect to injury, the injury here claimed is exposure 
to herbicides.  The Veteran's service record indicates that 
he had service in the Republic of Vietnam.  Therefore, he is 
presumed to have been exposed to herbicides.  Hickson element 
(2) is met.  

With respect to crucial Hickson element (3), there is no 
competent medical evidence which serves to link the Veteran's 
current colon cancer to military service, to include 
herbicide exposure therein.  Indeed, the VA medical reviewer 
in December 2008, Dr. I.W., made specific findings to the 
contrary.  After researching and listing the causes of rectal 
cancer, and reviewing the claims folder, Dr. I.W. concluded 
that there was no evidence that the Veteran's colon cancer 
was related to his military service because there is no 
documentation to support any relationship to Agent Orange 
exposure and any nexus to adenocarcinoma of the rectum. 

The Board additionally notes that Dr. I.W.'s opinion is 
consistent with VA's latest position regarding tumors of the 
colon and rectum as noted above: that there is no positive 
association with them and any magnitude of exposure to 
herbicides.  
See Health Outcomes Not Associated with Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32395-32407 (June 12, 2007).  

In his September 2007 notice of disagreement and November 
2007 substantive appeal (VA Form 9), the Veteran's attorney 
appears to contend that the RO's April 2007 unfavorable 
decision was erroneous because the RO did not develop and 
consider the claim on a direct and secondary service 
connection basis.  

The RO made its decision on a direct service connection 
basis.  With respect to secondary service connection, the 
Veteran's only service-connected disabilities are PTSD, 
hearing loss and tinnitus.  Neither the Veteran nor his 
attorney has provided even the slightest suggestion of how 
his colon cancer could possibly be related on a secondary 
basis to service-connected posttraumatic stress disorder, 
tinnitus, or hearing loss.  The Veteran has failed to present 
and support a valid secondary service connection claim.  See 
38 U.S.C.A. § 5107(a) (West 2002).  Thus, development of such 
by the RO was not necessary.  

To the extent that the Veteran and his attorney contend that 
his current rectal cancer is related to his military service, 
it is now well established that lay persons without medical 
training are not competent to comment on medical matters such 
as date of onset or etiology of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Their statements are 
not competent medical evidence and do not serve to establish 
a medical nexus.  

Therefore, Hickson element (3) has not been met.  The claim 
is denied on that basis.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
colon cancer.  Therefore, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied. 

2.  Entitlement to service connection for a gastrointestinal 
disability, including as secondary to service-connected PTSD.

Relevant law and regulations

The law and regulations pertaining to direct service 
connection have been set out above.

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 FR 52744 (Sept. 7, 2006) [codified at 38 C.F.R. § 
3.310(c)]; Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Joint Motion for Remand

As was noted in the Introduction, the issue of entitlement to 
service connection for a gastrointestinal disability, 
including as secondary to service-connected PTSD, has been 
the subject of a Court remand dated July 8, 2009.

In its November 2008 decision, the Board denied the Veteran's 
claim of service connection for a gastrointestinal 
disability, both on a direct and secondary basis because 
Hickson/Wallin element (1), a diagnosed current disability, 
had not been met.  In so concluding, the Board determined 
that dyspepsia was a symptom, not a diagnosed disability.   
The stated basis for the Joint Motion for Remand of this 
issue was that the Board, in its unfavorable November 2008 
decision, using its own medical expertise, improperly 
concluded that dyspepsia [which had been diagnosed in a July 
2005 VA examination] was not a gastrointestinal disability.  
See the Joint Motion, page 2.  This was the only problem with 
the previous Board decision indicated by the Joint Motion.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the Veteran's claim of 
entitlement to service connection has been undertaken with 
that obligation in mind.

Inasmuch as the Joint Motion only refers to dyspepsia, and 
does not challenge the Board's decision determining that 
there was no diagnosis of irritable bowel syndrome and GERD, 
the Board's analysis will focus on dyspepsia as a 
gastrointestinal disability.  In this regard, the Board notes 
that the Joint Motion overlooks the fact that the same VA 
examiner who conducted the July 2005 examination of the 
Veteran also conducted a July 2008 review of the claims 
folder and rendered an addendum opinion to the effect that 
the dyspepsia he diagnosed in July 2005 was a symptom only.  
He specifically stated that dyspepsia is not a diagnosable 
illness; it usually refers to an upset stomach.

Analysis

The Veteran contends that he has a gastrointestinal 
disability which is related to his military service or to his 
service-connected PTSD.

Essential to the award of service connection is the first 
Hickson/Wallin element, the current existence of a 
disability.  Without it, service connection cannot be 
granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

As explained above, there has been a question as to whether 
dyspepsia is or is not a medical diagnosis.  As the Board 
noted in its November 2008 decision, symptoms alone, without 
a diagnosed or identifiable underlying malady or condition, 
do not in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

This matter must be resolved by competent medical evidence, 
which can be supplied neither by the Board or by the Veteran 
himself.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions]; see also Espiritu, supra.

The Veteran and his attorney have provided no competent 
medical evidence showing a diagnosis of the claimed 
gastrointestinal disability.  They have merely contended, as 
lay persons, that the Veteran has a diagnosed 
gastrointestinal disorder.  Such lay contentions have no 
probative value.  See Espiritu, supra.    

The only competent medical evidence of record is against the 
claim.  As has been discussed above, in the July 2008 
addendum opinion the VA examiner made it clear that the 
Veteran's complaints are not associated with a diagnosed 
gastrointestinal disorder.  

The examiner's rationale in July 2008 included reasons why 
the Veteran's dyspepsia was not a disability.  He noted that 
the Veteran reported in July 2005 that he used no treatment 
at all for his dyspepsia.  While he reported ongoing 
dyspepsia occurring two to three times a week, he could go a 
number of weeks intermittently without any symptomatology at 
all.  He denied any belching, burping, vomiting or diarrhea; 
he had never been to see a physician about the problem or had 
any work-up or testing; and he worked as a truck driver and 
the problem did not interfere with his daily activities.  The 
Veteran also reported that he had regular stools sometimes 
three to four times a day, and he denied diarrhea or 
constipation.  
 
The Veteran and his attorney, despite having ample 
opportunity to do so, have presented no competent medical 
evidence to the contrary.  The Veteran's attorney submitted a 
letter to the Board dated October 2009 letter.  The letter 
appears to be based on the premise that the Veteran has GERD.  
The attorney pointed to no diagnosis of GERD in the record, 
and there is in fact no such diagnosis.  The premise upon 
which the attorney's arguments are based is fatally flawed.  
The record remains devoid of any competent medical diagnosis 
of a gastrointestinal disorder.  
 
As has been discussed above, the attorney has contended that 
VA has failed in its duty to assist the Veteran by not 
scheduling another examination in order to determine whether 
the Veteran has GERD.  This amounts to a request for a 
"fishing expedition" and has been dealt with above.  See 
Gobber, supra.

There being no diagnosed current disability, element (1) is 
not satisfied.  The claim is denied on that basis.
 
In short, for reasons expressed above, the Board concludes 
that a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a 
gastrointestinal disability to include dyspepsia, both on a 
direct basis and claimed as secondary to the service-
connected PTSD.  The benefit sought on appeal is accordingly 
denied.  





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for colon cancer is denied.  

Entitlement to service connection for a gastrointestinal 
disability is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


